02/05/20     14:31:39 212-390-9399                                                                     ->                                                          PrintFax@selendygay. Page 003
                     ....... II,,"' ..... "-"   . . . . . ...,   "-'f   V-..&."'T - r   f   ''''   I   t,JV\J .... 1 1 1 _ , , , _   UV   1   ••'"""""'   vc-,vv, • .._,   •   ~~-~VI..._




           CHRISTINE 1-L CHUNG, PLLC

                                                                                                                                                                      14 MURRAY STREET, #236
                                                                                                                                                             NEW YORK, NEW YORK I0007



                                                                                                                                              }e-,=~thec:~?
                                                                                                                                                                       Tel.: (917) 685' 0423


           Honorable Alvin K. Hellerstein
           United States Dist.r.ict Judge
           United States Dislrict Comt
           Southern District of New York                                                                                                                               <: AS,-< t---~\
                                                                                                                                                                                    1\
                                                                                                                                                                                              '1u -~    t    /
           500 Pearl Street
           New York, New York 10007                                                                                                                                 \ \·.oo o.. \fl. ,..
                  Re:                      United States v. Victor Mones Coro                                                                                                            '2   0   t--./r-   v~
                                           19 Cr. 144 (AKI-I)
                                                                                                                                                                                                    ~~~C::.
           Dear Judge lJellerstein:

                   Together with the firm of Selendy & Gay PLLC, l represent the defendant Victor Mones
           Coro in the above~captioned case. Mr. Mones pied guihy on November 26, 2019, to conspiring to
           violate U.S. sanctions .laws and regulations. At that time, the sentencing was scheduled to take
           place on rebruary 26, 2020.

                   We write to request, without objection from the Government, that the parties be permitte.d
           an additional week, from Friday, February 7, 2020, to Friday, February 14, 2020, to submit
           objections to the draft Presentence Report, dated .January 24, 2020, and that the sentencing be
           adjourned to a date in April. Upon conferring with AUSA Samuel Adelsberg, the dates of April 7
           or 8, 2020, or on or after April 20, 2020, arc available to the parties, if convenient to the Court.

                   The reason for these requests is to enable the parties to attempt to resolve poteritial
           objections to the draft Prcscntence Report and prepare and file their respective sentencing
           memoranda in advance of the sentencing. None of the dates relating to this sentencing have
           previously been adjourned.

                  We thank the Court for its consideration of this request.

                                                                                                                  Respectfully,

                                                                                                                  Isl
                                                                                                                  Christine H. Chung


           cc:    AUSA Samuel Adelsberg
                  USPO Ashley Geiser
